Citation Nr: 0102207	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
1997 for the assignment of a 20 percent disability evaluation 
for service-connected hypertension.  

2.  Entitlement to an effective date earlier than November 1, 
1997 for the assignment of a 50 percent disability evaluation 
for service-connected diabetic/hypertensive retinopathy with 
mild bilateral cataracts.  

3.  Entitlement to an increased disability rating for 
diabetes mellitus, currently evaluated as 40 percent 
disabling.  

4.  Entitlement to an increased disability rating for 
diabetic neuropathy with Charcot's foot of the right lower 
extremity, currently evaluated as 40 percent disabling.  

5.  Entitlement to an increased disability rating for 
diabetic neuropathy with Charcot's foot of the left lower 
extremity, currently evaluated as 40 percent disabling.

6.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1974 
to December 1981.  

This appeal arises from a November 1993 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision in 
part, the RO denied the issues of entitlement to a disability 
evaluation greater than 40 percent for service-connected 
diabetes mellitus with mild diabetic retinopathy, entitlement 
to a disability rating greater than 10 percent for 
service-connected diabetic neuropathy of the right leg, and 
entitlement to a disability evaluation greater than 
10 percent for service-connected diabetic neuropathy of the 
left leg.

By a January 1998 rating action, the RO assigned a 20 percent 
disability evaluation for the veteran's service-connected 
hypertension and granted 40 percent evaluations for each of 
the veteran's service-connected right and left lower 
extremity disabilities.  Also by this rating action, the RO 
separated the veteran's diabetes mellitus with mild diabetic 
retinopathy.  The RO confirmed a 40 percent disability rating 
for the service-connected diabetes mellitus and also assigned 
a 50 percent disability evaluation for the veteran's 
service-connected eye disorder, defined as 
diabetic/hypertensive retinopathy with mild bilateral 
cataracts.  The combined schedular evaluation was 100 
percent.  The RO indicated that this action resulted in a 
complete grant of the benefits sought on appeal.  The veteran 
was notified of this fact in a letter dated in February 1999.  
In this regard, although the combined schedular evaluation is 
100 percent, individual higher ratings are authorized under 
the pertinent diagnostic codes.  The veteran has not 
indicated that she is withdrawing these issues from appellate 
consideration.  Accordingly, the issues are as stated on the 
title pages of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this regard, the veteran during her videoconference 
hearing before the undersigned Member of the Board in 
November 1999 testified that she was unsure that all the 
treatment records prior to November 1, 1997 from the VA 
Medical Center (VAMC) in Augusta, Georgia were on file.  The 
record indicates that since the most recent November 1997 VA 
examinations she has been receiving on going treatment at the 
VAMC, including heart surgery in 1999.  The most recent 
treatment record from the VAMC of record is dated on March 
31, 1997.  As any missing records may be pertinent to the 
earlier effective date claims, the Board is of the opinion 
that additional development in this area is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO is requested to contact the 
veteran in order to determine if there are 
any medical records from the VAMC 
pertaining to treatment prior to November 
1, 1997 which are not on file.

3.  Thereafter, the RO should obtain from 
the VAMC in Augusta, Georgia copies of any 
medical record pertaining to treatment 
prior to November 1, 1997 which are not of 
record as identified by the veteran.  The 
RO should also obtain copies of all 
medical records from the VAMC covering the 
period from March 1997 to the present

4.  Thereafter, VA examinations by 
appropriate specialists should be 
conducted to determine the nature and 
severity of the veteran's 
service-connected diabetes mellitus, 
diabetic neuropathy with Charcot's foot of 
her right lower extremity, diabetic 
neuropathy with Charcot's foot of her left 
lower extremity, and hypertension.  All 
testing deemed necessary should be 
completed.  The claims folder should be 
made available to the examiners prior to 
the examinations

5.  The RO should then re-adjudicate the 
issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





